DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Nelson on 3/25/21.

The application has been amended as follows: 


1.  (Currently Amended) A method providing different message information to users based on authorization level, the method comprising:
upon setting up a product comprising at least one of hardware and software, determining an authorization level of a user intended to use the product, wherein the product has associated therewith different pre-determined content to include in messages based on the authorization level;

detecting an event in association with the product, wherein the event is one of an error and an abnormal termination;
in response to detecting the event, automatically performing the following:
generating a message in association with the event;
determining the authorization level of the user by reading the authorization level parameter;
including, in the message, first content from the pre-determined content if the authorization level is at a first level; and
including, in the message, second content from the pre-determined content if the authorization level is at a second level.

2.  (Previously Presented) The method of claim 1, wherein the second level is higher than the first level.

3.  (Original) The method of claim 2, wherein the second content is more comprehensive than the first content.

4.  (Original) The method of claim 3, wherein the second content includes the first content as a subset thereof.  

5.  (Canceled) 

6.  (Previously Presented) The method of claim 1, further comprising enabling a technician to set the authorization level parameter.

7.  (Previously Presented) The method of claim 1, further comprising using a key code to set the authorization level parameter.

upon setting up a product comprising at least one of hardware and software, determine an authorization level of a user intended to use the product, wherein the product has associated therewith different pre-determined content to include in messages based on the authorization level;
set an authorization level parameter associated with the product to indicate the authorization level; 
detect an event in association with the product, wherein the event is one of an error and an abnormal termination;
in response to detecting the event, automatically perform the following:
generate a message in association with the event;
determine the authorization level of the user by reading the authorization level parameter;
include, in the message, first content from the pre-determined content if the authorization level is at a first level; and
include, in the message, second content from the pre-determined content if the authorization level is at a second level.



10.  (Original) The computer program product of claim 9, wherein the second content is more comprehensive than the first content.

11.  (Original) The computer program product of claim 10, wherein the second content includes the first content as a subset thereof.  

12.  (Canceled) 

13.  (Previously Presented) The computer program product of claim 8, wherein the computer-usable program code is further configured to enable a technician to set the authorization level parameter.

14.  (Previously Presented) The computer program product of claim 8, wherein the computer-usable program code is further configured to enable use of a key code to set the authorization level parameter.

15.  (Currently Amended) A system for providing different message information to users based on authorization level, the system comprising:
at least one processor;

upon setting up a product comprising at least one of hardware and software, determine an authorization level of a user intended to use the product, wherein the product has associated therewith different pre-determined content to include in messages based on the authorization level;
set an authorization level parameter associated with the product to indicate the authorization level; 
detect an event in association with the product, wherein the event is one of an error and an abnormal termination;
in response to detecting the event, automatically perform the following:
generate a message in association with the event;
determine the authorization level of the user by reading the authorization level parameter;
include, in the message, first content from the pre-determined content if the authorization level is at a first level; and
include, in the message, second content from the pre-determined content if the authorization level is at a second level.

16.  (Previously Presented) The system of claim 15, wherein the second level is higher than the first level.



18.  (Original) The system of claim 17, wherein the second content includes the first content as a subset thereof.  

19.  (Canceled) 

20.  (Previously Presented) The system of claim 15, wherein the instructions further enable use of a key code to set the authorization level parameter.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest: upon setting up a product comprising at least one of hardware and software, determining an authorization level of a user intended to use the product, wherein the product has associated therewith different pre-determined content to include in messages based on the authorization level; setting an authorization level parameter associated with the product to indicate the authorization level; detecting an event in association with the product, wherein the event is one of an error and an abnormal termination; in response to detecting the event, automatically performing the following: generating a message in association with the event.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/WILLIAM A CORUM JR/Examiner, Art Unit 2433                                                                                                                                                                                                        

/BRANDON S HOFFMAN/Primary Examiner, Art Unit 2433